Order entered June 18, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00379-CV

 DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH
             AND HOSPITAL SYSTEM, Appellant

                                        V.

                         SHERI KOWALSKI, Appellee

                  On Appeal from the County Court at Law No. 5
                              Dallas County, Texas
                      Trial Court Cause No. CC-19-03723-E

                                     ORDER

      The reporter’s record in this appeal is incomplete. Before the Court is court

reporter Brooke Wagner’s June 16, 2021 request for an extension of time to file the

missing record.

      We GRANT the request and ORDER the record be filed no later than July

2, 2021.

      Appellant’s brief shall be filed within twenty days of the filing of the

missing record.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE